DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Response to Arguments
Examiner finds the present amendments to the claims overcome the interpretation under 35 U.S.C. 112(f).  Remarks, 10.  
On page 11 of the Remarks, Applicant contends the distinction between the prior art and the claimed invention is that the prior art only has one update whereas the claim recites two updates to the probability.  That is, there is an update that occurs before coding the current symbol and an update that occurs after the coding of the current symbol.  Examiner disagrees the features, as claimed, overcome the prior art.  As further explained in the rejection, infra, under a broadest reasonable interpretation, the claim merely claims the same updates as described in the prior art.  Prior art CABAC approaches use an initial probability estimate (context model) and then update the probability as symbols are coded.  Because the coding of symbols is repetitive, there is an update after the coding of a symbol.  However, that update that occurs after coding a symbol can also be described as an update that occurs prior to coding a symbol since the coding of symbols happens by way of a stream of serialized data.  According to one update of the probability used for coding the binary symbol occurs.” (emphasis in original).  Remarks, 11.  Because the claim merely requires that the two updates occur (1) prior to coding a symbol; and (2) after coding a symbol, Examiner does not find any differences between the claimed invention and the prior art.  Accordingly, the rejection of the claims under 35 U.S.C. 103 is sustained.
To provide further information regarding the rationale of the rejection, Examiner includes an explanation from a previous Response to Arguments, infra.
On pages 9–10 of the Remarks, Applicant contends the cited prior art fails to teach or suggest “updating and storing the first probability of the context value according to the coded binary symbol.”  Specifically, Applicant contends the prior art teaches using “the same probability p(t) that is used for coding the binary symbol…is then stored for coding subsequent binary symbols.”  Examiner understands Applicant’s argument to be that the prior art merely teaches setting an initial probability and then using the probability model for all the rest of the symbols.  Examiner disagrees, finding such an argument overlooks the teaching that the context models (probability models) are adaptive.  While a straight probability of .5 (50%) can be used for all coded symbols (as used in the example in Gamei, ¶ 0130, cited under the Conclusion Section of this Action), that would simply constitute binary arithmetic coding (BAC) not CABAC.  While Gamei uses an example .5 probability model for all symbols to help illustrate the concept, Gamei’s ¶ 0138 then explains the context variable can indicate many i (t) is probability value up-dated using recently came symbol y; and pi (t-1) value of probability at previous step.”  Therefore, because the skilled artisan would understand that a teaching of CABAC means adapting its probability model (a.k.a. context model), it is unreasonable to contend the prior art does not teach “updating and storing the first probability of the context value according to the coded binary symbol,” as Applicant avers.  For the foregoing reasons, Examiner is unpersuaded of error.  Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Other claims are not argued separately.  Remarks, 11-–12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–6, 8, and 10–23 are rejected under 35 U.S.C. 103 as being unpatentable over Alshin et al., “High Precision Probability Estimation For CABAC,” 2014 (herein “Alshin-1”) and Alshin (US 2017/0339413 A1) (herein “Alshin-2”).
Regarding claim 1, the combination of Alshin-1 and Alshin-2 teaches or suggests a method, comprising:  encoding video data, including context-adaptive binary arithmetic coding a sequence of binary symbols representative of the a video data, by (Alshin-1, Abstract:  teaches CABAC for video coding):  obtaining a context value from a context model for a binary symbol, the context value comprising bits representing a first probability for the binary symbol to be equal to a binary value (Alshin-1, Section 2:  “Different syntax elements are grouped according to similarity of statistics and each group utilize its own context model in H.265/HEVC CABAC.”; Examiner notes the skilled artisan knows context models are probability models; Alshin-1, Section 1:  “Initial value of probability for each symbol is predetermined in CABAC.”; Alshin-1 does not appear to explicitly explain that which everyone knows, which is that the context model is signaled using a binary value; Alshin-2, ¶ 0002:  teaches ctxIdx is a context value for determining a context model; see also Alshin-2, ¶ 0169); first modifying the first probability according to at least one previously coded binary symbol of the sequence of binary symbols (Alshin-1, Section 1:  “In other words it describes how many of the previously encoded bins have significant influence to the current probability estimation.”; Alshin-1, Section 1:  “But during encoding and decoding processes probability is updated using estimation (1) implemented in integer arithmetic.”; Alshin-1, Section 1:  describes the previously-mentioned update process for the probability estimation of a time-series of symbols “tak[es] into account previous  before arithmetic coding of the binary symbol, wherein the first modifying provides a second probability (Alshin-1, Section 1, Equation 2 or 3:  teaches a given probability is the sum of the probability and weighted probabilities for previously coded symbols; see also corresponding description text); arithmetic coding the binary symbol based on the second probability (Alshin-1, Abstract:  explains CABAC is Context-Adaptive Binary Arithmetic Coding; In other words, the whole point is arithmetic coding); second modifying the first probability according to the arithmetically coded binary symbol; and storing a result of the second modifying of the first probability (Alshin-1, Abstract:  explains CABAC is Context-Adaptive Binary Arithmetic Coding; In other words, the whole point is to update and store the probability as symbols are coded since the probability estimations adapt to the actual symbols being coded (the context); Put yet another way, adaptation as a concept is simply not possible without updating and storing; Alshin-1, Introduction, states, “One of the key CABAC features is probability adjustment on [the] fly.”; Alshin-1, Introduction:  “But during encoding and decoding processes probability is up-dated using estimation (1) implemented in integer arithmetic.”; Alshin-1, Introduction:  “Here pi i (t-1) value of probability at previous step.”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Alshin-1, with those of Alshin-2, because both references are drawn to the same field of endeavor, because both references have common authorship, and because such a combination represents a mere combination of prior art elements, according to known methods to yield a predictable result.  This rationale applies to all combinations of Alshin-1 and Alshin-2 in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1, wherein the context value further comprises a bit representing a most probable binary value of the binary symbol and the bits represent the first probability for the binary symbol to be equal to the most probable binary value (Alshin-2, ¶ 0169:  teaches that CABAC uses a combination of (1) information regarding the probability of the binary symbol; and (2) whether the MPS is a 0 or 1).
Regarding claim 4, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1, wherein the first modifying of the first probability according to at least one previously coded binary symbol of the sequence of binary symbols comprises:  obtaining a probability adjusting value from a weighted value of the at least one previously coded binary symbol of the sequence of binary symbols; determining the second probability by adding the probability adjusting value to the first probability (Alshin-1, Section 1, Equation 2 or 
Regarding claim 5, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 4, wherein the probability adjusting value is obtained from a weighted value of the at least one previously coded binary symbol of the sequence of binary symbols by:                                 
                                    
                                        
                                            ∆
                                             
                                            =
                                             
                                            
                                                
                                                    ∆
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                        =
                                                        A
                                                    
                                                    
                                                        K
                                                    
                                                
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                             
                                        
                                        
                                    
                                
                            where Δ0 is a constant value, wj is a weighting value associated with the at least one of previously coded binary symbol of the sequence of binary symbols and fj is the value of the at least one previously coded binary symbol of the sequence of binary symbols (Alshin-1, Section 1:  explains the repeated update of the probability model for CABAC “is equivalent to a weighted sum” plus an initial probability).
Regarding claim 6, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 4, wherein the probability adjusting value is selected from a set of potential values, each defined according to the values of at least one previously coded binary symbol of the sequence of binary symbols 
Claim 8 lists the same elements as claim 1, but its preamble is drawn to its use in a video encoder or decoder.  Because CABAC is a conventional entropy encoding technology for video coding, the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 11, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1 wherein the weighting value associated with a previously coded binary symbol of the sequence of binary symbols depends on the Euclidean distance between the previously coded binary symbol and the current binary symbol of the sequence of binary symbols to be coded (Alshin-1, Section 1:  “weights of previous observations decrease geometrically with age.”  Examiner notes that the instant claim drawn to Euclidean distance is nothing but a mere abstraction; Evidence for this can be found in the fact that Alshin-1 describes the concept as “age” while Applicant describes it as “distance”; At first glance, the two concepts might seem disparate; However, because the technology involves coding a serialized data stream (Alshin-1 describes it as a “time series”) distance and age are synonymous).
Claim 12
Claim 13 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 14 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 15 lists the same elements as claim 6, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 16 lists the same elements as claim 11, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to a method of decoding rather than encoding.  Because the skilled artisan recognizes encoding and decoding as reciprocal processes, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 17, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 19 
Claim 20 lists the same elements as claim 3, but is drawn to a decoding device rather than an encoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 21 lists the same elements as claim 4, but is drawn to a decoding device rather than an encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 22 lists the same elements as claim 5, but is drawn to a decoding device rather than an encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 23 lists the same elements as claim 6, but is drawn to a decoding device rather than an encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamei (US 2016/0373788 A1) provides a high-level overview of how CABAC works (¶ 0094 and ¶ 0113 et seq.), explains that context model and probability model are synonymous (e.g. ¶ 0095), and provides a very helpful example of how CABAC works (¶ 0130 et seq.).
Sasai (US 2013/0136375 A1), which provides the definition as follows:  “Context adaptive binary arithmetic coding is arithmetic coding in which a variable probability updated based on coded data is used.”
Okawa (US 2014/0334538 A1) teaches, “Then, each time a binary signal is coded, the occurrence probability table is updated based on statistical information indicating whether the coded binary signal is the most probable symbol.”
Wikipedia’s Entry on “CABAC,” one of the steps in CABAC is “Probability update:  The selected context model is updated based on the actual coded value. (e.g. if the bin value was “1”, the frequency count of “1”s is increased).”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481